McCLELLAN, C. J.
The general rule is well established in this State that a witness cannot testify to his uncommunicated motives or intentions. There is an exception to the rule to the effect that where a witness is sought to be impeached by showing by him on cross-examination that he has made contradictory statements, lu; may be asked in rebuttal why he made the statements in question.—Johnson v. State, 102 Ala. 1; Campbell v. State, 23 Ala. 44, 76. And where the accused testifies in his own behalf to a particular act of his relevant to the issues, he may on cross-examination be asked what motive prompted him to the act or what intention actuated him — why he did it.—Linnehan v. State, 120 Ala. 293. The question asked on cross-examination of the witness Johnson: “Why did you offer to carry him to your girl’s house after he had paid you to carry him to Patsy’s house?” is within the general rule and not within *42cither of the exceptions. Johnson was not one of the defendants on trial, nor did this inquiry have' relation to any contradictory statements made by Mm: he in fact had not testified at all about offering “to carry him ■[Munden] to” his girl’s house. The court properly sustained the solicitor’s objection to the question.
• We are unable to say that the statement in the letter written by the defendant Williams a few days after the robbery, in which, money and property to about the amount of $15, nearly all which was money, had been taken, from a place to which he and his co-defendant had fled from the scene of the robbery and where they were under assumed names, that “We have got hold of about $15” was either irrelevant, incompetent or impertinent to the issues- in the case against said Williams, and wé do not think the court erred in allowing the •statement to go to the jury as evidence against that defendant.
Affirmed.